

115 HR 3283 IH: To restrict the mailability of tableting machines, encapsulating machines, and controlled substance counterfeiting materials, and for other purposes.
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3283IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Donovan introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo restrict the mailability of tableting machines, encapsulating machines, and controlled substance
			 counterfeiting materials, and for other purposes.
	
		1.Tableting machines, encapsulating machines, and controlled substance counterfeiting materials
			(a)Mailability
 (1)In generalChapter 30 of title 39, United States Code, is amended by inserting after section 3002a, the following new section:
					
						3002b.Nonmailability of tableting machines, encapsulating machines, and controlled substance
			 counterfeiting materials
 (a)Any tableting machine, encapsulating machine, or controlled substance counterfeiting material is nonmailable matter, shall not be carried or delivered by mail, and shall be disposed of as the Postal Service directs, unless such device or material is mailed—
 (1)to a regulated person (as defined in section 102(38) of the Controlled Substances Act); or (2)to a person registered to manufacture a controlled substance by the Attorney General pursuant to section 302 of the Controlled Substances Act.
 (b)For the purpose of this section— (1)the term controlled substance counterfeiting material means any punch, die, plate, stone, or other thing described in section 403(a)(5) of the Controlled Substances Act;
 (2)the term encapsulating machine means any manual, semiautomatic, or fully automatic equipment which may be used to fill shells or capsules with any powdered, granular, semisolid, or liquid material; and
 (3)the term tableting machine means any manual, semiautomatic, or fully automatic equipment which may be used for the compaction or molding of powdered or granular solids, or semisolid material, to produce coherent solid tablets..
 (2)Clerical amendmentThe table of sections for chapter 30 of title 39, United States Code, is amended by inserting after the item relating to section 3002a the following new item:
					
						
							3002b. Nonmailability of tableting machines, encapsulating machines, and controlled substance
			 counterfeiting materials..
				(b)Penalty
 (1)In generalChapter 83 of title 18, United States Code, is amended by inserting after section 1716E the following new section:
					
						1716F.Nonmailability of tableting machines, encapsulating machines, and controlled substance
 counterfeiting materialsWhoever knowingly deposits for mailing or delivery, or knowingly causes to be delivered by mail according to the direction thereon, or at any place to which it is directed to be delivered by the person to whom it is addressed, any matter declared to be nonmailable by section 3002c of title 39, shall be fined under this title or imprisoned not more than 1 year, or both..
 (2)Clerical amendmentThe table of sections for chapter 83 of title 18, United States Code, is amended by inserting after the item relating to section 1716E the following new item:
					
						
							1716F. Nonmailability of tableting machines, encapsulating machines, and controlled substance
			 counterfeiting materials..
				